Exhibit 10.21

SILOM COMPLEX

OFFICE LEASE AGREEMENT

This Lease Agreement is made at Office No. 191 Silom Road, Kwaeng Silom, Khet
Bangrak, Bangkok on July 28, 2008 between:

Lionbridge (Thailand) Ltd., represented by Mr. Kittiwat Rojanusorn and
Mr. Andrew Ng Chong Yew, authorized directors, having principal place of
business at Level 8, Zuellig House, 1 Silom Road, Kwaeng Silom, Khet Bangrak,
Bangkok (hereinafter called “Lessee”); and

Silom Building and Service Co., Ltd, represented by Mr. Prateep Chirakit and
Miss Srisamon Chirakiti, authorized directors, having principal place of
business at No. 191 Silom Road, Kwaeng Silom, Khet Bangrak, Bangkok (hereinafter
called “Lessor”).

Whereas, Lessor is the owner of Silom Complex Building located at No. 191 Silom
Road, Kwaeng Silom, Khet Bangrak, Bangkok (hereinafter called the “Building”)
and Lessee wishes to take on lease certain office unit situated therein for
carrying on its business;

Now, therefore, the parties agree as follows:

 

1. Lessor hereby leases to Lessee and Lessee agrees to take on Lease from Lessor
unit 5, having an area of 159.34 square meters located on the 24th Floor of the
Building as shown and marked in yellow in the Layout Plan attached hereto and
formed a part hereof (hereinafter referred to as the “Demised Premises”) for a
period of 3 Years commencing from October 1, 2008 and terminating on
September 30, 2011.

Lessee hereby covenants and agrees to use the Demised Premises solely and
exclusively as an office for carrying on the legitimate and good moral business
only.

 

2. Lessee agrees to pay Lessor the monthly rental of Baht 220 (Baht Two Hundred
Twenty) per square meter per month, totalling Baht 35,054.80 (Baht Thirty Five
Thousand Fifty Four and Eighty Satang) per month payable in advance within the
5th day of each calendar month at the Lessor’s office. On the date of signing
this Agreement, Lessee agrees to pay the rental for the month of October 1-31,
2008, in the amount of Baht 35,054.80 (Baht Thirty Five Thousand Fifty Four and
Eighty Satang) to Lessor.

 

1



--------------------------------------------------------------------------------

3. Lessee agrees to pay the value added tax arising from this Agreement which is
payable in accordance with the laws, now or in the future, to the government
agencies throughout the term of this Agreement by making payment of the amount
of said tax to Lessor together with payment of the monthly rental.

 

4. As security for performance of the Lessee’s obligations and as security for
any damage which Lessee may incur on Lessor, Lessee agrees to deposit with
Lessor on the date hereof a sum of Baht 105,164.40 (Baht One Hundred Five
Thousand One Hundred Sixty Four and Forty Satang). After expiration of the
Agreement (i) where Lessee has not terminated this Agreement prior to its term,
(ii) without further renewal, (iii) Lessee has delivered the Demised Premises in
good condition to Lessor and Lessor has accepted the delivery thereof, and
(iv) Lessee has no payment obligations to Lessor, Lessor agrees to refund such
security deposit to Lessee without interest within 30 days from the date the
Lessor has accepted the delivery of the Demised Premises from the Lessee.

If Lessee fails to perform or observe any of its obligations and does not
correct such failure within 7 days of notice or terminates this Agreement prior
to its term or causes damage or disturbance to Lessor or to other persons,
Lessor shall at any time or from time to time be entitled to deduct, set-off or
withhold amounts of security deposit to the extent needed to compensate against
the said damage. Upon deduction, set-off or withholding any amount from such
security deposit by Lessor, Lessee shall make additional sum of security deposit
to Lessor in the amount equal to the deficit sum of the above during existence
of this Agreement within seven days upon demand from Lessor.

The above security deposit-shall not be deemed an advance payment of the
rentals, Lessee hereby waives the right to claim that the said sum be applied,
in whole or in part, as rentals.

 

5. Lessee hereby covenants that it will strictly comply with the following terms
and conditions:

 

  5.1 Lessee and its dependants shall observe and comply with all rules,
regulations and restrictions of Lessor relating to the Building and the
surrounding premises; and shall also observe and comply with the announcements,
rules, regulations, ordinances, decrees and laws enacted by government,
municipality and officials concerned.

 

  5.2 During the existence of this Agreement, Lessee shall not assign, demise,
sublet or otherwise part with or share possession of the whole of the Demised
Premises or any part thereof without the Lessor’s written consent.

 

2



--------------------------------------------------------------------------------

  5.3 Lessee or its dependants shall not use the Demised Premises as Laboratory
or for preparation of food or as kitchen, and shall not reside on or permit any
person to reside on the Demised Premises, whether temporarily or permanently,
and Lessee and its dependants shall cease to occupy and vacate the Demised
Premises in accordance with times specified by Lessor. If there is any necessity
to use the Demised Premises beyond the specified times, prior written permission
must be obtained from Lessor or its representatives.

 

  5.4 Lessee shall not open the windows, except for cleaning purpose or in case
of necessity or other reasonable cause, and shall immediately close the windows
after cleaning or expiry of such necessity or cause.

 

  5.5 Lessee shall maintain the Demised Premises in a clean and sanitary
condition, free from dirt, rubbish, debris, noxious odors or disturbing noises.
Disposal of the waste and garbage shall be made into the utility or place
provided by Lessor.

 

  5.6 For the security and good order purposes, if Lessee wishes to use
security, cleaning, or decorating plants services, Lessee agrees to use such
services only from-the contractors approved by Lessor and Lessor will provide at
least two names of the approved contractors for each service.

 

  5.7 Lessee hereby acknowledges that the Demised Premises is in good condition
and free from any defects or damages for which Lessee has thoroughly inspected.
Lessee shall use the Demised Premises with good care and for ordinary and usual
purpose as the owner of the property would do to his own property. Lessee shall,
at its own cost and expense, keep the Demised Premises in good repair and
maintenance throughout the term of this Agreement, normal wear and tear
excepted.

During the term of this Agreement, if any loss or damage occurred to the Demised
Premises or accessories within or connected thereto and Lessee shall not have
executed repair and made good the same within reasonable period of time, Lessor
shall have the right to enter upon the Demised Premises and execute such repair
and the cost and expense thereof shall be payable by Lessee promptly upon
demand:

 

  5.8

Lessee shall not alter the Demised Premises from its initial condition. If
Lessee wishes to carry out interior decoration in such a way that the condition
of the Demised Premises will be altered or fixtures or fittings will be made to
the floor, walls or ceiling of the Demised Premises, Lessee must submit layout,
plan and drawings for such interior decoration to Lessor for the Lessor’s
approval in writing prior to

 

3



--------------------------------------------------------------------------------

 

carrying out such decoration. Lessee, its dependants or contractors shall carry
out the decoration works carefully, not to create any nuisance, disturbance or
damage to the Demised Premises or to the leased space of others. If there is any
damage occurred from such decoration, Lessee shall, at its own costs and
expenses, promptly repair the damage and restore the same to original condition.
If Lessee fails to make good the damage within reasonable period of time, Lessor
shall have the right to execute the repair where Lessee shall reimburse Lessor
for all costs and expenses incurred for such repair.

Lessee shall not commit or permit or suffer anything to be done which may result
in a change of electricity, lighting, air-condition, plumbing, drainage, waste
disposal, fire fighting, security or any other systems installed or provided for
in the Demised Premises at the date of delivery of the Demised Premises, unless
prior written consent of Lessor shall have been obtained thereto.

 

  5.9 Lessee shall not use the Demised Premises for sale or storage of goods,
except for a limited amount of samples of the goods necessary for a display;
shall not store or bring upon the Demised Premises any guns, bullets, materials
or articles of a combustible, explosive, inflammable or dangerous nature, and
shall not bring upon or place in the Demised Premises any material load in
excess of 200 kilograms per square meter.

In case of doubt as to whether or not the weight of any material or article is
exceeding the load mentioned in the foregoing paragraph, the opinion of the
Lessor’s architect or surveyor shall be conclusive and final. And if there is
any material or article having the load in excess of the aforesaid, Lessee shall
remove such material or article from the Demised Premises without delay or
within such time as specified by Lessor.

 

  5.10  Lessee shall not do or permit or suffer anything to be done by reason
whereof any insurance effected by Lessor on the Demised Premises may be rendered
void or cancelled or whereby the rate of premium thereon may be increased, and
to comply with all recommendations of the insurers with respect to the use of
the Demised Premises.

 

  5.11  Lessee may insure its properties in the Demised Premises, subject to the
condition that upon Lessor’s request, Lessee shall furnish to Lessor details of
insurance policy for the Lessee’s property insured in the Demised Premises.

 

  5.12 

Lessee and its dependants shall not create any act whatsoever which tend to be
illegal or immoral or objectionable or cause any nuisance or disturbance to the
Lessor or other persons, or do anything which

 

4



--------------------------------------------------------------------------------

 

may be hazardous to the Demised Premises or nearby premises or properties of
Lessor, other tenants or other persons.

 

  5.13  Lessee consents to the Lessor’s right in prohibiting any person, whether
employee or customer of Lessee, from entering into the Demised Premises or
Building, or in ejecting from the Demised Premises or Building if such person is
deemed unsuitable with reasonable cause.

 

  5.14  Lessee shall have leasehold right solely in the interior part of the
Demised Premises, but shall not have any right in the exterior part thereof.
Lessee shall not place any goods or other objects outside the Demised Premises.

 

  5.15  Lessee shall not affix or erect name or advertisement boards or any
materials on the exterior of the Demised Premises, except for name of Lessee in
such form and size as approved by Lessor.

 

  5.16  Lessee, its representatives, dependants or visitors shall not use
passenger lifts for transportation of goods, materials or components of over
weight or size other than such lifts as specifically provided for by Lessor.

 

6. Lessor or its representatives shall have the right, during reasonable hours
and with reasonable advance notice to Lessee, to enter upon and inspect the
Demised Premises, and shall have the right to give recommendations and cautions
on any acts which may constitute a breach of the Agreement or may cause damage
with which Lessee or its dependants shall comply.

 

7. During the term of the Agreement, Lessor shall have the right, during
reasonable hours and with reasonable advance notice to Lessee (except in case of
emergency), to enter upon for maintenance or installation of machinery,
equipment, tools and accessories in the Demised Premises for the benefits of
Lessee itself or for other lessees or Lessor with the least interruption to
Lessee’s business operation and Lessee shall cooperate with Lessor therefor.

Lessor shall not be responsible to Lessee for any interruption or inconvenience
due to the necessary installation, maintenance or other force majeure causes
beyond the Lessor’s control as well as the acts of the personnel carrying out
such works.

 

8.

Lessor shall not be responsible for any damages or injuries caused by the
defects or malfunctions in the Demised

 

5



--------------------------------------------------------------------------------

 

Premises, Building or any machinery, equipment, tools and accessories against
property, life or body of Lessee, its agents, dependants or customers, except
for those damages or injuries caused by gross negligence or willful misconduct
of Lessor.

 

9. In case the Demised Premises, or any part thereof, during the term of this
Agreement be damaged and unusable by force majeure, fire, explosion or other
risks (except where damage has been caused by the fault or negligence of Lessee
or its dependants, customers), the rentals shall be pro rata shared according to
the nature and extent of the damage which is unusable and which shall be
mutually agreed upon until such damage shall have been repaired or made good to
the same condition.

 

10. Payment or making security deposit by cheques or other bills shall be deemed
valid and made when Lessor has received cash thereunder.

In the event that Lessee shall be in default of making any payments hereunder to
Lessor, Lessee agrees to pay a penalty to Lessor for the amount outstanding at
the rate of 2% per month until full payment thereof shall have been made to
Lessor, including all costs and expenses incurred to Lessor for collecting
payments from Lessee.

 

11. If Lessee shall be in default of making payment of rental, or any other
money due and payable by Lessee to Lessor under this Agreement and/or any other
agreement between Lessee and Lessor, or if Lessee shall be in default of any
provisions herein, or the Demised Premises or property of Lessee shall be seized
or attached, or bankruptcy petition shall have been filed against Lessee, or
Lessee ceases to conduct its regular business or is prohibited from carrying on
the business for a period of more than three consecutive days, or Lessee shall
be wound up or enter into liquidation, then Lessor shall have the rights to stop
providing electricity, water, air-conditioning, telephone or any other services,
and the right to terminate this Agreement immediately by giving at least 15 days
written notice thereof to Lessee, however, the Lessee has failed to remedy the
same within the said period, then Lessor shall have the right to immediately
enter into to repossess and take possession the Demised Premises and to remove
all the Lessee’s properties from the Demised Premises, as well as to change the
locks and keys to the Demised Premises or to close or otherwise block the
entrance into or exit from the Demised Premises without any liability for any
damages including civil actions or criminal offences all of the rights to which
are hereby waived by Lessee.

Upon the exercise of the Lessor’s right of termination above, Lessor shall
immediately be entitled to the security deposit forfeited under Clause 4 in its
entirety and shall not affect the Lessor’s claims for any other damages under
the provisions hereof or under the laws.

 

6



--------------------------------------------------------------------------------

12.

In the event that Lessee shall have terminated this Lease Agreement prior to the
term of lease without cause as provided for herein or by laws, or the Lease
Agreement shall have been terminated prior to the term for any reason which is
attributable to Lessee, Lessee shall be obliged to pay compensation for damages
to Lessor monthly in the amount equal to the monthly rental as stated in Clause
2 hereof, payable monthly within the 5th day of each month commencing from the
date of such termination until the expiry date of the lease as specified in
Clause 1 above, or until the commencement date of a new lease agreement for the
Demised Premises with a new tenant, whichever is earlier. In such event Lessor
shall be entitled to withhold the remaining of the security deposit mentioned in
Clause 4 above until Lessor shall have received payment for damages under this
Clause 12 in full.

 

13. In the event that Lessee wishes to renew the term of this Lease Agreement,
Lessee shall give at least 150 (One Hundred Fifty) days written notice thereof
to Lessor prior to the expiry date of the Lease Agreement. The agreements on the
rates of rental or other service charges, including the new terms and conditions
of the Lease Agreement shall be concluded and become final prior to the term of
this Lease Agreement. Said agreements shall be the essence of the renewal of the
lease. Notwithstanding anything herein contained, the foregoing paragraph shall
not oblige Lessor to renew the Lease Agreement with Lessee. During 120 (One
Hundred Twenty) days immediately preceeding the expiry date of the Lease
Agreement, if Lessor and Lessee have not yet reached the agreement to renew the
Lease Agreement in writing, Lessee will permit Lessor or Lessor’s agent to view
the Demised Premises and show the same to prospective new tenants.

 

14. Subject to the terms and conditions of Clause 15, upon the expiration of the
term of this Lease Agreement or the non-renewal of the Lease Agreement or the
termination of the Lease Agreement for whatever reason, Lessee shall move out,
remove its properties and dependants, vacate the Demised Premises and deliver
the Demised Premises in good repaired condition to Lessor within 7 days from the
date of termination. If Lessee and its dependants fail to move out, remove its
properties and dependants, and vacate the Demised Premises within said time by
reason whereof Lessor shall be unable to take possession of the Demised Premises
in good repaired condition within said 7 days, Lessee shall pay compensation for
damages and penalty to Lessor at the rate of 100 (One Hundred) Baht per square
meter per day until the date the Lessor has accepted the delivery of the
repaired Demised Premises and Lessee shall forfeit and Lessor shall be entitled
to retain the security deposits made with Lessor under this Agreement and
Service Agreement (if any) and to claim for other damages.

In the event that the Lessee fails to repair and deliver the Demised Premises in
good repaired condition to Lessor within said 7 (seven) days, the Lessor shall
have the right to execute the repair and restoration of the

 

7



--------------------------------------------------------------------------------

Demised Premises at the Lessee’s costs and expenses, Lessee shall pay
compensation for damages and penalty to Lessor at the rate of 100 (One Hundred)
Baht per square meter per day until the date the Lessor has completed the repair
and restoration of the Demised Premises to the satisfaction of the Lessor. In
addition, the Lessee shall forfeit and Lessor shall be entitled to retain the
security deposits made with Lessor under this Agreement and Service Agreement
(if any) and to claim for other damages.

 

15. Upon termination of this Lease Agreement for whatever reasons, the Lessor
shall have the following options:

 

  15.1  to take possession of the Premises whereby the Lessee shall remove its
furnitures and fixtures from and restore the Premises to the condition initially
delivered normal wear and tear excepted at the Lessee’s own cost and expense,
within the period of time specified in clause 14; or

 

  15.2  to take possession of the Premises whereby the Lessee shall deliver the
same in good repaired condition together with the furnitures, fixtures and
fittings installed or provided therein by the Lessee without claims for any
compensation therefor from the Lessor.

 

16. No failure on the part of Lessor to exercise, and no delay on its part in
exercising, any right or remedy under this Agreement will operate as a waiver
thereof, nor will any single or partial exercise of any right or remedy preclude
any other or further exercise thereof or the exercise of any other right or
remedy.

 

17. Any notice or communication in writing with Lessee if cannot be served by
any reason, Lessee hereby consents to the Lessor’s posting such notice or
communication at the Demised Premises and shall be deemed that the same has been
duly received by and known to Lessee.

This Agreement is made in duplicate of identical tenors, one copy each is kept
by Lessor and Lessee. Both parties have read and understand the provisions
contained herein thoroughly and have caused this Agreement to be duly executed
under seal (If any) in presence of witnesses.

 

(Signed)       Lessee      

(Mr. Kittiwat Rojanusorn and Mr. Andrew Ng Chong Yew),

Lionbridge (Thailand) Ltd.

     

 

8



--------------------------------------------------------------------------------

(Signed)       Lessor      

(Mr. Prateep Chirakiti and Miss Srisamon Chirakiti)

Silom Building and Service Co., Ltd.

     

 

(Signed)       Witness       (Mrs. Napatsom Chanmuanpuak)      

 

(Signed)       Witness       (Mrs. Ratchadakorn Natenoi),      

 

9